By the Court.

In case of an application for a divorce a vinculo for adultery, if, after knowledge of the offence committed, the libellant has lived with the offending party, we have always refused to grant the divorce ; but this rule cannot be applied to a case of the kind now before us. The patience and forbearance of a wife, and *58her endeavors to prevent the scandal of an open rupture, ought not to operate to her prejudice. (1)

Divorce decreed.


 [From the opinion of the Court, it would seem that they labored under a misapprehension of the law as administered in the Ecclesiastical Courts. For there may be a condonation in case of cruelty as well as in case of adultery, (2 Hagg. Eccl. R Suppl. p. 112,) and words of menace may amount to cruelty. — D'Aguillar vs D'Aguillar, 1 Hagg. 775. — Evans vs. Evans, 1 Hagg. Consist. R. 37, 38. — Durant vs Durant, 1 Hagg. Eccl. R. 768, 769. — Ed.]